Citation Nr: 1641836	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left eye disability, to include congenital cataract, glaucoma, pseudophakia and dry eye syndrome, as secondary to service-connected right eye disability.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied a petition to reopen a claim for service connection for congenital cataract of the left eye.

In February 2015, the Board reopened the Veteran's claim for service connection for a left eye disability and denied the claim on the merits.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Memorandum Decision, the Court vacated the February 2015 Board decision, in part, and remanded the claim for service connection to the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claim must be remanded to ensure compliance with VA's duty to assist.  38 U.S.C.A. §§ 5107 (a), 5103A; 38 C.F.R. § 3.159 (c). 

The Board notes that the Veteran's representative argued, in correspondence received in August 2016, that that remand for an medical opinion was not necessary as service connection should be granted for his left eye disability under 38 C.F.R. § 3.383(a)(1)(i).  Unfortunately, the evidence of record does not support a grant of service connection under 38 C.F.R. § 3.383.  

Under 38 C.F.R. § 3.383(a), compensation is payable for the combinations of service-connected and nonservice-connected... as if both disabilities were service-connected.  38 C.F.R. § 3.383(a)(1) provides entitlement to compensation for an eye disability when one eye is a service-connected disability; and (i) the impairment of vision in each eye is rated at a visual acuity for each eye is 20/200 or less; or (ii) the peripheral field of vision for each eye is 20 degrees or less.  

While the Board concedes that the Veteran's right eye is a service-connected disability with impairment of visual acuity of 20/200 or less, the Veteran's left eye does not meet the criteria of 38 C.F.R. § 3.383(a)(1)(i).  

Regarding the Veteran's left eye, his representative states the following in the August 2016 correspondence: 

[T]he March 2011 and May 2012 examiners found the Veteran's visual acuity for uncorrected near to be 20/200.  Keeping in mind that the regulation demands a visual acuity of "20/200 or less", [the Veteran's] left eye clearly qualifies...  Moreover, it is important to note that for service connection and compensation purposes, the plain language of Section 3.383 (a)(1)(i) does not distinguish between corrected versus uncorrected and distance versus near.  Rather, the regulation requires only that "[t]he impairment of vision in each eye is rated at a visual acuity of 20/200 or less"; there is not qualification to the visual acuity.  Thus, the Board cannot apply a standard that exceeded the standard under 3.8 C.F.R. § 3.383(a)(1)(i).  See also Drosky v. Brown, 10 Vet.App. 251, 25:5 (1997) (finding that the Board erred in denying a 30-percent evaluation under 38 C.F.R. § 4.104 (1996), DC 7000, when it required "that the enlarged heart be unexpected, significant, abnormal, or disabling" even though the criteria only required a "definitely enlarged heart"); Massey v. Brown, 7 Vet.App. 204, 208 (1994) (finding the Board erred when denying an increased evaluation based on a higher standard than that found in the diagnostic code).

The Board notes that the use of "visual acuity of 20/200 or less" in 38 C.F.R. § 3.383(a)(1), and the underlying statute 38 U.S.C.A. § 1160, appears to be ambiguous.  Legislative history, however, provides guidance regarding the intent of 38 U.S.C.A. § 1160 and the information provided weighs against the argument put forth by the Veteran's representative.  

38 C.F.R. § 3.383 does not specifically distinguish between corrected versus uncorrected and distance versus near, and 38 U.S.C.A. § 1160 also does not specifically distinguish between these criteria.  However, prior to 2009, 38 C.F.R. § 3.383 (a)(1) provided benefits for "blindness in one eye as a result of a service-connected disability and blindness in the other eye as a result of a nonservice-connected disability" (emphasis added).  Pursuant to the Dr. James Allen Veteran Vision Equity Act of 2007 (Vision Equity Act), 38 C.F.R. § 3.383 was amended in 2009 to more specifically define the term "blindness."  See 74 Fed. Reg. 11,482 (March 18, 2009).  Legislative history from the passage of the Vision Equity Act indicates that it was intended to change VA's definition of blindness from the standard of 5/200 (20/800) or less, the equivalent to having an eye with light perception only, to the standard of blindness applied by the Social Security Administration (SSA), all 50 states, and the World Health Organization.  See H.R. REP. 110-57, H.R. REP. 110-57 (2007).  SSA defines blindness as central visual acuity of 20/200 or less in the better eye with the use of a correcting lens.  42 U.S.C.A. § 416 (i)(1) (emphasis added).  

The legislative history of 38 C.F.R. § 3.383 and 38 U.S.C.A. § 1160 unequivocally state that the intent of the change of the term from "blindness" to "20/200 or less" was to change the standard to be commensurate with the standard of legal blindness accepted by SSA, all 50 states, and the World Health Organization, which accounts for visual acuity with the best possible correction.  The evidence does not support that the Veteran's left eye disability has demonstrated corrected visual acuity equal to or less than 20/200 at any point on appeal.  As the Veteran's left eye disability has not met the criteria for 38 C.F.R. § 3.383 during the appeal period, the Board finds that service connection cannot be granted on this basis at this time. 

Where VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  As the previous medical opinions of record do not address all appropriate theories of entitlement, such as aggravation, the Board finds that the Veteran's claim must be remanded to obtain a medical opinion that addresses possible aggravation of the Veteran's left eye disability due to his service-connected conditions.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain any relevant, outstanding medical records from the Albuquerque VA Medical Center from June 2012 to the present.

2. Schedule the Veteran for a VA medical examination to address the likely etiology of the Veteran's left eye disability, to include congenital cataract, glaucoma, pseudophakia and dry eye syndrome.  Provide the Veteran's claims file to the examiner for review.  Ask the examiner to review the claims file and examine the Veteran.  Ask the examiner to provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's left eye disability, to include congenital cataract, glaucoma, pseudophakia and dry eye syndrome was aggravated beyond its natural progression by his service-connected right eye disability or his service-connected PTSD. 

The examiner must provide a thorough explanation for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

3. After any other appropriate development has been completed, the case should be reviewed on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



